      Case 3:19-cv-01437-C Document 1 Filed 06/17/19                   Page 1 of 4 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IBARRA CONSULTING ENGINEERS,                      §
INC. AND RAQUEL IBARRA,                           §
                                                  §
        Plaintiffs,                               §
                                                  §
v.                                                §                     3:19-cv-01437
                                                      CIVIL ACTION NO. ________________
                                                  §
JACOBS ENGINEERING GROUP,                         §
INC.                                              §
                                                  §
        Defendant.                                §
                                                  §

                           DEFENDANT’S NOTICE OF REMOVAL

       Defendant Jacobs Engineering Group, Inc. (“Jacobs”) files this Notice of Removal under

28 U.S.C. §§ 1331, 1441, and 1446. In support of this Notice, Jacobs would respectfully show

the following:

                                  STATEMENT OF THE CASE

       1.        On August 29, 2017, Plaintiff IBARRA CONSULTING ENGINEERS, INC. filed

its Original Petition in the 95th Judicial District Court of Travis County, Texas, styled IBARRA

Consulting Engineers, Inc. v. Jacobs Engineering Group, Inc., Cause No. DC-17-11076 (the

“State Court Lawsuit”). On May 16, 2019, Plaintiff filed a Third Amended Petition, adding for

the first time an individual Plaintiff, Ms. Raquel Ibarra. Ms. Ibarra makes new individual claims

of discrimination and retaliation under 42 U.S.C. § 1981.

       2.        Defendant timely filed its First Answer to Plaintiffs’ Third Amended Petition,

Affirmative and Other Defenses and Counterclaims on May 30, 2019.




________________________________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 1
      Case 3:19-cv-01437-C Document 1 Filed 06/17/19                   Page 2 of 4 PageID 2


                                  GROUNDS FOR REMOVAL

                       Raquel Ibarra’s Claim Presents a Federal Question

       3.      This Court has original jurisdiction over this matter by virtue of 28 U.S.C. §1331

because the matter involves a claim arising under the laws of the United States of America.

Raquel Ibarra seeks relief under 42 U.S.C. § 1981 due to her allegations of racial discrimination

and retaliation under a federal law. See, Plaintiff’s Third Amended Petition attached hereto as

Exhibit 1, at Paragraphs 85-96.

                                               VENUE

       4.      Venue for this action is proper in the Dallas Division of the Northern District of

Texas because that is the district and division where the underlying state court action is pending.

28 U.S.C. § 1446(a).

                                     REMOVAL IS TIMELY

       5.      Jacobs was first served with Plaintiffs’ Third Amended Petition with the new

Federal court claims on May 16, 2019. See Exhibit 1 (file-marked copy of the Third Amended

Petition). Defendant timely answered in State Court on May 30, 2019. This notice of removal is

being filed within 30 days of the original service date. This notice of removal is timely under 28

U.S.C. § 1446(b).

                       ATTACHMENT OF STATE COURT PLEADINGS

       6.      A complete copy of the state court file, including the docket sheet, is attached

hereto as Exhibit 2.

                    NOTICE OF REMOVAL GIVEN TO STATE COURT

       7.      A Notice of Removal to Federal Court is being filed in the 95th Judicial District

Court of Dallas County, Texas, as of this filing with the United States District Court for the


________________________________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 2
      Case 3:19-cv-01437-C Document 1 Filed 06/17/19                   Page 3 of 4 PageID 3


Northern District of Texas, Dallas Division. A copy of the Notice provided to the state court is

attached hereto as Exhibit 3.

                                          JURY DEMAND

       8.        Plaintiffs have made a jury demand.

                                          CONCLUSION

       9.        This court has original jurisdiction over this matter under 28 U.S.C. § 1331 and

§ 1441, because the new allegations asserted in the Third Amended Petition as to race

discrimination and retaliation by the new individual Plaintiff, Raquel Ibarra, create a new federal

question. This action may be removed to this Court under 28 U.S.C. § 1441(a) and § 1446.

       WHEREFORE, under and in accordance with 28 U.S.C. § 1446, Defendant removes this

action from the 95th Judicial District Court of Dallas County, Texas to this Court on this 17th day

of June, 2019.

                                               Respectfully submitted,

                                               OGLETREE, DEAKINS, NASH, SMOAK
                                                & STEWART, P.C.


                                               /s/ Corey E. Tanner
                                               Shafeeqa W. Giarratani
                                               Texas Bar No. 24051493
                                               Shafeeqa.Giarratani@ogletree.com
                                               Corey E. Tanner
                                               Texas Bar No. 24071193
                                               Corey.Tanner@ogletree.com
                                               301 Congress Avenue, Suite 1150
                                               Austin, TX 78701
                                               Telephone: (512) 344-4700
                                               Fax: (512) 344-4701

                                               ATTORNEYS FOR DEFENDANT




________________________________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 3
      Case 3:19-cv-01437-C Document 1 Filed 06/17/19                   Page 4 of 4 PageID 4


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of June, 2019, a true copy of the foregoing
“Defendant’s Notice of Removal” has been served via electronic mail to all counsel of record as
follows:

       Robert S. Notzon
       LAW OFFICE OF ROBERT S. NOTZON
       1502 West Avenue
       Austin, Texas 78701
       robert@notzonlaw.com
       Attorney for Plaintiff



                                                   /s/ Corey E. Tanner
                                                   Corey E. Tanner

                                                                                              38833283.2




________________________________________________________________________________________________________
DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 4
